AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                              FILED
                                                                                                               NOV 21 2019
                                    UNITED STATES DISTRICT Co
                                                                                                                            r COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA                                                       1LIFORNIA
                                                                                                                                 DEPUTY
             UNITED STATES OF AMERICA
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               v.
     ALEJANDRO ANGELES-ZAMBRANO (1)                                     Case Number:        18CR3335 MMA

                                                                     JOSE ROJO
                                                                     Defendant's Attorney
REGISTRATION NO.               71304298
•-
THE DEFENDANT:
D    admitted guilt to violation ofallegation(s) No.        1-3

D    was found guilty in violation ofallegation(s) No.                                                after denial of guilty.
                                                          -------------
Accordin2ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

             1-2                  Committed a federal, state or local offense
              3                   If deported, not reenter illegally




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. MICHAEL M. ANELLO
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ALEJANDRO ANGELES-ZAMBRANO                                               Judgment - Page 2 of2
CASE NUMBER:              18CR3335 MMA

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIX (6) MONTHS - WITH THREE (3) MONTHS TO RUN CONCURRENT AND THREE (3) MONTHS TO RUN
 CONSECUTIVE TO 19CR1067 MMA.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:

       •     at                             A.M.              on
                                                                   ------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
 at                                       , with a certified copy of this judgment.
      ------------


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      18CR3335 MMA
